Per Curiam,
The plaintiff, Mrs. Morris, trod upon a brick in a slight depression in the pavement, and it. turned under the pressure of her foot sufficiently to cause her to fall. There was no evidence to show that the brick was out of its position then, or at any time before, but it had become slightly loosened, a circumstance which may easily happen at any time in any part of the city. To hold the city liable in damages for every trivial accident of this kind would be to adopt a measure of liability quite unheard of, and entirely too severe for the ordinary administration of municipal affairs. The possibility of occasional, injury in such circumstances is one of the inconveniences of residence in large and populous cities to which the citizen must submit.
Judgment affirmed.